Citation Nr: 1044085	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-36 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture 
to the right hand as secondary to low back and right knee 
disabilities.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected status post microfracture, chondroplasty of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newington, Connecticut, 
which, inter alia, denied entitlement to service connection for 
arthritis of the low back, a scar on the nose, tinnitus, a scar 
on the left hand, a scar on the right hand, and residuals of a 
fracture to the right hand, as secondary to back and right knee 
disabilities.  This decision also continued a 10 percent 
disability rating for status post microfracture, chondroplasty of 
the right knee and a noncompensable disability rating for status 
post flexion contracture release of the left fifth digit proximal 
interphalangeal joint with malunion of the proximal phalanx.  

In a September 2009 rating decision, the RO granted service 
connection for arthritis of the low back, a scar on the nose, 
tinnitus, and a scar on the fifth digit of the left hand.  These 
issues are no longer on appeal, as they have been granted in 
full.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In his substantive appeal, the Veteran indicated that he only 
wished to continue the appeal for the issues of entitlement to 
service connection for residuals of a fracture to the right hand 
as secondary to low back and right knee disabilities and for 
entitlement to a disability rating in excess of 10 percent for 
service-connected status post microfracture, chondroplasty of the 
right knee.

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As an initial matter, it appears that the Veteran has been 
receiving ongoing treatment for his service-connected right knee 
disability.  As such, current treatment records should be 
obtained.  Duenas, supra.

At his hearing, the Veteran contended that pain in his lower back 
caused him to lose balance and fall, fracturing his right hand.  
VA medical records, reflecting treatment by the emergency room in 
November 2007, show that the Veteran reported that he was 
performing his morning stretches and he had severe back pain 
which caused him to fall and land on his fifth finger of his 
right hand.  The examiner noted that the fifth finger of his 
right hand was swollen, bruised and dislocated.  X-rays revealed 
an acute oblique minimally displaced fracture proximal phalanx of 
the right fifth finger, and an old fracture deformity of the 
right fifth metacarpal.  A January 2008 VA medical record shows 
that the Veteran had a swollen right fifth finger.  The Board 
finds that the Veteran has met the criteria for a VA examination 
of his right hand, to determine whether he has any current 
residuals of his right fifth finger fracture.  McLendon.  

With regard to his service-connected right knee disability, the 
Veteran has testified that he has instability and locking in his 
right knee, and that he wears a brace fairly often, to stabilize 
his knee.  At his most recent VA examination of his knee in March 
2008, the examiner noted that his knee was stable; however, the 
examiner did not comment on the Veteran's need for a right knee 
brace.  In addition, August 2008 VA medical records show that the 
Veteran had progressive pain in his right knee, with no 
indication of trauma or injury.  Finally, the Veteran has 
submitted private medical records which show that the Veteran has 
ongoing right knee pain, and has received cortisone shots to 
control the pain.  As such, the Board finds that the Veteran 
should be afforded a VA examination, to determine the current 
nature and severity of his service-connected right knee 
disability.  Id.  The examination report should include an 
evaluation of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements, and weakened movement, excess fatigability and 
incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his right knee and 
right hand disorders.  The AOJ should 
attempt to obtain records from each health 
care provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to determine whether the Veteran's has any 
residuals of the fracture of his fifth 
finger on his right hand, and to determine 
the current nature and severity of his 
right knee disability.  All indicated tests 
or studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

First, the orthopedic examiner should offer 
an opinion as to whether the Veteran has 
any disability in his right hand, 
particularly in his right fifth finger, 
and, if so, whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's right hand 
condition is a result of the fall in 
November 2007.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

Second, the orthopedic examiner is to 
assess the nature and severity of the 
Veteran's right knee disability in 
accordance with the latest AMIE worksheet 
for rating knee disabilities.  The examiner 
should note whether the Veteran has 
instability of his right knee, and comment 
on his use of a knee brace.  The examiner 
should also note whether there is any 
limitation of motion of the right knee, and 
whether, and to what extent, the Veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use.  To the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


